DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 10/12/2021, Claims 1-25 are pending. No new matter has been added. 

With respect to the amendment filed on 10/12/2021, see pages 4-6, the Applicant's arguments are persuasive with regard to the rejections of Claims. The Applicant provided Terminal Disclaimer to overcome the outstanding rejections applied under 35 U.S.C. non-statutory double patenting. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-25 are allowed. 











Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-25  are allowed. 

Independent Claims 1, 13 and 25 respectively recite the limitations of: an array of cameras positioned above a space, each camera of the array of cameras configured to capture a video of a portion of the space, the space containing a person; a first camera client configured to: receive a first plurality of frames of a first video from a first camera of the array of cameras, each frame of the first plurality of frames showing the person within the space; and for each frame of the first plurality of frames: determine a bounding area around the person shown in that frame; and generate a timestamp of when that frame was received by the first camera client; a second camera client configured to: receive a second plurality of frames of a second video from a second camera of the array of cameras, each frame of the second plurality of frames showing the person within the space; and for each frame of the second plurality of frames: determine a bounding area around the person shown in that frame; and generate a timestamp of when that frame was received by the second camera client; and a camera server separate from the first and second camera clients, the camera server configured to: for each frame of the first plurality of frames, assign, based at least on the timestamp of when that frame was received by the first camera client, coordinates defining the bounding area around the person shown in that frame to one of a plurality of time windows; for each frame of the second plurality of frames, assign, based at least on the 

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Asmi et al. (US Patent No. 10332089 B1) in Col.3 at Lines 36-67 and Col. 4 at Lines 1-44 discloses the frames may include header information such as a timestamp, sensor identifier, and so forth. For example, the timestamp may indicate the time, as reported by a clock internal to the sensor, at which the data in the frame was acquired. The frames may include payload information, such as image data, weight data, or other information. For example, the payload for a frame generated by an imaging sensor may comprise a series of images captured over some interval of time, while the payload for a frame generated by a weight Sensor may comprise weight data as sampled over some interval of time; the inventory management 
each buffer, the frame within the time window having a newest timestamp is determined. For example, within the time window the third buffer may have two frames. The frame that has a later timestamp that is closer to current time may be determined. Continuing the example, the first buffer may have only one frame within the time window, and the second buffer may have only one frame within the time window. These frames may be designated as the newest within the time window for their respective buffers; the frames for each of the buffers that occur within the time window and have the newest timestamp may be designated as synchronized data. Continuing the example, the three frames may be designated as synchronized data. The synchronized data may be sent to other systems or modules for further processing. Once sent, the frames in the synchronized data may be discarded from the buffer, and the process may continue, selecting another set of synchronized data. Frames that were not included in the synchronized data may remain in the buffer.

However, Asmi et al., even if combined, fail to teach or suggest an array of cameras positioned above a space, each camera of the array of cameras configured to capture a video of a portion of the space, the space containing a person; a first camera client configured to: receive a first plurality of frames of a first video from a first camera 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0374491 A1
US 2020/0151441 A1
US 9620168 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661